Cite as 2017 Ark. 326

                SUPREME COURT OF ARKANSAS
                                       No.   CV-16-990

DESOTO GATHERING COMPANY                          Opinion Delivered   November 30, 2017
LLC; DESOTO DRILLING
                    APPELLANTS                    APPEAL FROM THE FAULKNER
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. 23CV-15-1218]

                                                  HONORABLE TROY B. BRASWELL,
ANGELA HILL, FAULKNER COUNTY                      JUDGE
ASSESSOR; FAULKNER COUNTY
BOARD OF EQUALIZATION;                            AFFIRMED.
FAULKNER COUNTY TREASURER;
FAULKNER COUNTY TAX
COLLECTOR
                     APPELLEES

                            KAREN R. BAKER, Associate Justice


       Appellants, DeSoto Gathering Company LLC and DeSoto Drilling, Inc. (hereinafter

“DeSoto”), appeal from the Faulkner County Circuit Court’s order granting the motion to

dismiss filed by appellees Angela Hill, in her official capacity as Faulkner County Assessor;

the Faulkner County Board of Equalization, Faulkner County, Arkansas; the Faulkner

County Treasurer; and the Faulkner County Tax Collector (hereinafter “Hill”).1            DeSoto

owns gas compressors, gas-gathering systems, and related equipment and operates in Faulkner

County, Arkansas. DeSoto filed petitions for appeal from the August 24, 2015 Faulkner

County Board of Equalization tax assessment to the Faulkner County Court. On September


       1
        This appeal is one of four cases presently before the court all of which raise identical
issues of law. See Desoto Gathering v. Hill, CV-16-993; USAC Leasing, LLC v. Hill,
CV-16-994; USAC Leasing, LLC v. Hill, CV-16-1000.
                                    Cite as 2017 Ark. 326

22, 2015, Mr. Murray Williams, a nonlawyer and senior tax manager with DeSoto, filed the

appeals and signed the petitions that were filed with the Faulkner County Court on behalf of

DeSoto. Each petition was on a form that was filled in by Mr. Williams and signed on behalf

of DeSoto. On November 2, 2015, a licensed attorney on behalf of DeSoto filed amended

petitions of appeal in the Faulkner County Court.2 On November 6, 2015, and November

24, 2015, the Faulkner County Court entered an order and amended order affirming the

Faulkner County Board of Equalization’s decision.

       On December 7, 2015, DeSoto filed its appeal of the denial of relief with the Faulkner

County Circuit Court. On February 3, 2016, Hill filed a motion to dismiss asserting that the

Faulkner County Court had lacked subject-matter jurisdiction to hear the appeal from the

Board of Equalization as a result of the appeal petitions being signed by a nonlawyer. Hill also

filed a motion in the alternative to stay the proceedings pending this court’s resolution of the

petition for review in Stephens Prod. Co. v. Bennett, 2015 Ark. App. 617. On February 16,

2016, DeSoto filed a response to the motion to dismiss and in the alternative the motion to

stay the proceedings. On February 23, 2016, the circuit court entered a stay of all proceedings

pending final judgment in Stephens. On July 27, 2016, the circuit court lifted the stay because



       2
         The amended petitions were untimely. Pursuant to Ark. Code Ann. § 26-27-318
(c)(1), “Appeals to Courts,” “An appeal must be filed on or before the second Monday in
October of each year and shall have preference over all matters before the county court and
shall be heard and an order made on or before the fifteenth day of November.” Therefore,
the amended petitions were untimely because they were not filed by October 12, 2015.




                                               2
                                     Cite as 2017 Ark. 326

on July 21, 2016, we dismissed the Stephens appeal, after the parties filed a motion to dismiss

the appeal. Following the circuit court’s lift of the stay, the parties filed responses to the

order lifting the stay. On September 9, 2016, the Faulkner County Circuit Court granted

Hill’s motion to dismiss and dismissed DeSoto’s appeal:

       Given the ruling by the Court of Appeals in Stephens Production Company v. Kathy
       Bennett, et al, CV-2015-935, coupled with the pleadings in the case at bar, this Court
       finds that this matter should be dismissed.

From that order, DeSoto timely appealed. DeSoto presents the following issue on appeal:

Whether the circuit court erred in dismissing DeSoto’s appeal when DeSoto’s tax manager,

a nonlawyer, initiated the appeal on behalf of Desoto.

       Our standard of review on issues addressing the unauthorized practice of law is a de

novo standard. Nisha, LLC v. TriBuilt Constr. Grp., LLC, 2012 Ark. 130, at 5, 388 S.W.3d
444, 447. Further, we review issues of statutory construction de novo because it is for this

court to decide what a statute means. Cooper Realty Inv., Inc. v. Ark. Contractors Licensing Bd.,

355 Ark. 156, 134 S.W.3d 1 (2003). “The first rule in considering the meaning and effect of

a statute is to construe it just as it reads, giving the words their ordinary and usually accepted

meaning in common language.” Potter v. City of Tontitown, 371 Ark. 200, 209, 264 S.W.3d
473, 481 (2007). While we are not bound by the circuit court’s ruling, we will accept that

court’s interpretation of a statute unless it is shown that the court erred. Id.

       The case before us revolves around ad valorem tax assessments. We have explained

the appeal procedure as follows: “The proper appeal process for allegations of improper ad

valorem tax assessments is set forth in Ark. Code. Ann. §§ 26-27-317 to -318 (Repl.1997 &


                                                3
                                     Cite as 2017 Ark. 326

Supp. 2011). An aggrieved property owner’s first step is to contest the ad valorem property

tax assessment to the county equalization board. See Ark. Code Ann. § 26-27-317. The

board’s decision, once rendered, can be appealed to the county court. See Ark. Code Ann.

§ 26-27-318. See, e.g., Crittenden Hosp. Ass’n v. Bd. of Equalization of Crittenden County, 330
Ark. 767, 958 S.W.2d 512 (1997).” May v. Akers-Lang, 2012 Ark. 7, at 12, 386 S.W.3d 378,

384. From county court, a property owner may pursue relief in circuit court.

       Here, that process was followed. DeSoto challenged the county court’s findings in

circuit court, and the circuit court dismissed DeSoto’s appeal. The crux of the issue before

the court is whether it is error for a circuit court to dismiss a corporation’s appeal for lack of

jurisdiction when the corporate representative, a nonlawyer, initiated the appeal on behalf

of the corporation. We answer in the negative and hold that dismissal under the

circumstances in this case was not error for the reasons that follow.

       We begin our analysis with amendment 28 to the Arkansas Constitution, which was

enacted by the people on November 8, 1938, and provides that “[t]he Supreme Court shall

make rules regulating the practice of law and the professional conduct of attorneys at law.”

We have consistently interpreted this to mean that this court “has the exclusive authority to

regulate the practice of law. Preston v. Stoops, 373 Ark. 591, 594, 285 S.W.3d 606, 609 (2008)

(‘Oversight and control of the practice of law is under the exclusive authority of the

judiciary.’); see also Ark. Const. amend. 28 (‘The Supreme Court shall make rules regulating

the practice of law and the professional conduct of attorneys at law.’). Likewise, the

unauthorized practice of law falls within this court’s constitutional authority to control and


                                                4
                                   Cite as 2017 Ark. 326

govern the practice of law. Preston, 373 Ark. at 594, 285 S.W.3d at 609.” Nisha, 2012 Ark.
130, at 5, 388 S.W.3d at 447. Further, in Nisha, we explained our long-standing holdings

with regard to the unauthorized practice of law cases:

              In [Arkansas Bar Association v.] Union National Bank, [224 Ark. 48, 273 S.W.2d
408 (1954)], the Arkansas Bar Association sought to enjoin a bank from engaging in
       the unauthorized practice of law. . . . Id. at 49, 273 S.W.2d at 409. In our opinion,
       this court made . . . broad conclusions regarding the practice of law in Arkansas:

              •      Corporations are prohibited from practicing law in this state and a
                     corporate employee, officer, or director who is not a licensed attorney
                     cannot hold himself or herself out as being entitled to practice law. Id.
                     at 51, 273 S.W.2d at 410.

              •      An individual can practice law for himself or herself, but a corporation
                     can only represent itself in connection with its own business or affairs
                     in the courts of this state through a licensed attorney. Id.

                     ....

              •      When one appears before a court of record for the purpose of
                     transacting business with the court in connection with any pending
                     litigation or when any person seeks to invoke the processes of the court
                     in any matter pending before it, that person is engaging in the practice
                     of law. Id. at 53, 273 S.W.2d at 411.

              •      The practice of law is regulated by the judiciary. Id.

Id. at 6, 388 S.W.3d at 447-48.

       Also, with regard to corporations, we have explained that “while there is no question

that we hold the power to define, regulate, and control the practice of law, section 16-22-

211 reflects the consensus of this court as found in prior case law and implied by our court

rules. We have observed that ‘[c]orporations shall not practice law.’ Union Nat’l Bank, 224

Ark. at 53, 273 S.W.2d at 411 (1954) (quoting People ex rel. Comm. on Grievances of Colorado


                                             5
                                    Cite as 2017 Ark. 326

Bar Ass’n v. Denver Clearing House Banks, 99 Colo. 50, 59 P.2d 468, 470 (1936)).” Brown v.

Kelton, 2011 Ark. 93, at 6–7, 380 S.W.3d 361, 365–66. We have explained that “the

prohibition against the unauthorized practice of law exists not only to insure professional

competence, but also to protect the public from relying upon the legal counsel of persons

who are not bound by the professional standards of conduct that are imposed upon those

practicing law in this state. Undem v. State Board of Law Examiners, 266 Ark. 683, 587 S.W.2d
563 (1979).” Clarendon Am. Ins. Co. v. Hickok, 370 Ark. 41, 46, 257 S.W.3d 43, 46–47

(2007).

       With regard to actions that constitute the unauthorized practice of law, in Union

National Bank of Little Rock, supra, this court defined what constitutes the practice of law:

       We do hold however that when one appears before a court of record for the purpose
       of transacting business with the court in connection with any pending litigation or
       when any person seeks to invoke the processes of the court in any matter pending
       before it, that person is engaging in the practice of law. To us this conclusion is
       obvious. Courts are constituted for the purpose of interpreting and administrating the
       laws passed by the law making body and the rules announced by the judiciary, and
       they must necessarily be governed in their operation by rules of procedure. Attorneys
       are officers of the court and are able by special training and practice to know the law
       and rules of procedure, and are thereby in position to render a service to the court.
       Therefore any one who assumes the role of assisting the court in its process or invokes
       the use of its mechanism is considered to be engaged in the practice of law.

Union Nat’l Bank, 224 Ark. At 53, 273 S.W.2d at 411. We have also held that a person was

attempting to practice law when a person who was not a lawyer filed a notice of appeal on

another person’s behalf. See Shoemate v. State, 339 Ark. 403, 5 S.W.3d 446 (1999).

       In addition to our case law, our statutes reflect the same prohibition and specifically

prohibit corporations from practicing law on behalf of another person or entity, and a


                                               6
                                    Cite as 2017 Ark. 326

corporation is generally prohibited from acting pro se. See Ark. Code Ann. § 16-22-211.

Ark. Code Ann. section 16-22-211 (a) provides “It shall be unlawful for any corporation or

voluntary association to practice or appear as an attorney at law for any person in any court

in this state or before any judicial body[.]”

       Finally, we must address our law regarding county court. Arkansas Code Annotated

§ 14-14-1001(a), “County Court Generally,” provides: “Courts of Record. The county court

shall be a court of record and shall keep just and faithful records of its proceedings.”

Additionally, under Ark. Code Ann. § 16-10-104, states that “the Supreme Court, Court of

Appeals, and all circuit and county courts shall be courts of record and shall keep just and

faithful records of their proceedings.”

       With these standards in mind, we turn to DeSoto’s issue on appeal: whether the circuit

court erred in dismissing DeSoto’s appeal for lack of jurisdiction because the appeal was

initiated by a nonlawyer. First, we address the issue of the unauthorized practice of law.

DeSoto asserts that the unauthorized practice of law did not occur because company

representatives are authorized to initiate the administrative county-court appeal process which

DeSoto contends is administrative in nature.            Relying on Ark. Code Ann. §

26-27-318(a)(1)(A), DeSoto asserts that the statute specifically allows property owners, here

a corporation, to appeal and does not require an attorney. Subsection (a)(1)(A) provides:

       The county assessor or a property owner who is aggrieved at the action of the county
       equalization board may appeal from the action of the county equalization board to the
       county court by filing a petition of appeal with the county clerk, who shall assign a
       case number to the appeal.

       However, we disagree with DeSoto’s position. Despite Ark. Code Ann. § 26-27-318

                                                7
                                     Cite as 2017 Ark. 326

(a)(1)(A) and a property owner’s right to appeal an assessment, corporations are prohibited

from acting pro se or representing themselves in legal actions. As discussed above, Ark. Code

Ann. section 16-22-211(a) does not allow any corporation:

       [T]o practice or appear as an attorney at law for any person in any court in this state
       or before any judicial body, to make it a business to practice as an attorney at law for
       any person in any of the courts, to hold itself out to the public as being entitled to
       practice law, to tender or furnish legal services or advice, to furnish attorneys or
       counsel, to render legal services of any kind in actions or proceedings of any nature or
       in any other way or manner, or in any other manner to assume to be entitled to
       practice law or to assume or advertise the title of lawyer or attorney, attorney at law,
       or equivalent terms in any language in such a manner as to convey the impression that
       it is entitled to practice law or to furnish legal advice, service, or counsel or to advertise
       that either alone or together with or by or through any person, whether a duly and
       regularly admitted attorney at law or not, it has, owns, conducts, or maintains a law
       office or any office for the practice of law or for furnishing legal advice, services, or
       counsel.

       Here, DeSoto, through a nonlawyer, lodged its appeal in the Faulkner County Court,

initiating the appeal process in a court of record. Arkansas Code Annotated sections

14-14-1001 and 16-10-104 provide that the county court shall be a court of record. “We

have repeatedly held that when a person not licensed to practice law in this state attempts to

represent the interests of another by submitting himself or herself to the jurisdiction of a court,

the pleadings filed by that person are rendered a nullity.” See Preston v. Univ. Ark. Med . Scis.,

354 Ark. 666, 128 S.W.3d 430 (2003); Davenport v. Lee, 348 Ark. 148, 72 S.W.3d 85 (2002);

see also McKenzie v. Burris, 255 Ark. 330, 500 S.W.2d 357 (1973). Here, DeSoto clearly

invoked the legal process and its nonattorney representative engaged in the unauthorized

practice of law.

       Next, DeSoto argues that a determination of whether its filings constitute the


                                                 8
                                    Cite as 2017 Ark. 326

unauthorized-practice-of-law is of no moment, because even if the filings were unauthorized,

the circuit court erred in dismissing the appeal where Hill did not timely object to the

unauthorized practice. However, this argument is without merit because we have consistently

held that subject matter jurisdiction may be raised at any time and that we can address the

issue of the appellate court’s subject matter jurisdiction over an appeal sua sponte. Clarendon

Am. Ins. Co., 370 Ark. at 44, 257 S.W.3d at 45. “Subject-matter jurisdiction is an issue that

can be raised sua sponte. See e.g., Skelton v. City of Atkins, 317 Ark. 28, 875 S.W.2d 504

(1994); Head v. Caddo Hills School District, 277 Ark. 482, 644 S.W.2d 246 (1982); Bratcher v.

Bratcher, 36 Ark. App. 206, 821 S.W.2d 481 (1991) (subject-matter jurisdiction is always open,

cannot be waived, and can be raised by this court sua sponte ).” Am. Abstract & Title Co. v.

Rice, 358 Ark. 1, 8, 186 S.W.3d 705, 709 (2004).3

       Next, having addressed DeSoto’s unauthorized-practice-of-law and timeliness claims,

we move to the effect of the unauthorized practice of law. In Davenport, 348 Ark. 148, 72
S.W.3d 85, we held that the complaint was a nullity based on the absence of counsel. The

appellants in Davenport contended that the complaint was only defective and not void ab

initio. Id. We rejected appellants’ argument, holding that where a party commits the

unauthorized practice of law, any actions by that party, such as the filing of pleadings, are

rendered a nullity. Id. Thus, because the original complaint in that case was a nullity, the

amended complaint could not relate back, and the circuit court properly dismissed the suit


       3
        To the extent that Miesner or any other prior decisions conflict with this opinion they
are hereby overruled. See Miesner v. Estate of Allred 2017 Ark. App. 390, at 10, 525 S.W.3d
498, 504.

                                              9
                                    Cite as 2017 Ark. 326

due to the expiration of the statute of limitations. Id. Since Davenport, we have continued

to consistently hold that pleadings filed on behalf of another by a person not licensed to

practice law in this state are a nullity. In Preston, 354 Ark. 666, 128 S.W.3d 430, we affirmed

the circuit court’s dismissal of a complaint that had been filed by a nonresident attorney,

stating that the complaint was void, of no effect, and a nullity. Also, in Clarendon America Ins.

Co., supra, we held that the notices of appeal filed by a nonresident attorney were a nullity

and that because the deadline for filing an appeal had lapsed, the appeal must be dismissed.

See also Smithco Invs. of W. Memphis, Inc. v. Morgan Keegan & Co., Inc., 370 Ark. 477, 261
S.W.3d 454 (2007) (per curiam) (dismissing appeal where notice of appeal was a nullity

because it had been filed by appellant’s CEO, who was not an attorney). Further, although

the appellant in Clarendon had also argued that the appellees had waived any objection to the

representation by not raising the issue in the proceedings below, we held that it was an issue

of subject-matter jurisdiction that we could raise sua sponte. Id.

       Accordingly, here, based on our discussion above, the notices of appeal that Murray

filed on behalf of DeSoto must be deemed a nullity because they were filed in violation of the

prohibition of the unauthorized practice of law. Because the notices of appeal are a nullity

and the deadline for filing an appeal under Ark.Code Ann. § 26-27-318 had lapsed when the

amended notices were filed, the petitions of appeal were a nullity, the county court did not

have jurisdiction, and the circuit court did not have jurisdiction. Further, as discussed above,

subject-matter jurisdiction may be raised at any time and therefore DeSoto’s challenge to

timeliness is without merit. Therefore, based on our standard of review, we find that the


                                               10
                                     Cite as 2017 Ark. 326

circuit court did not err in granting Hill’s motion to dismiss, and we affirm the circuit court.

       However, despite this holding, DeSoto urges this court to adopt a prospective

application of the holding in this case. DeSoto asserts that because we are adopting a “new

rule,” the holding applies prospectively. We disagree. Desoto cites the court of appeals’

opinion in Stephens that was announced on October 28, 2015, and urges this court to overrule

Stephens. Hill cites Stephens and argues that the court should rely on the opinion. However,

the court of appeals’ opinion in Stephens is not helpful to our discussion in this case. First, “it

is well settled that the Arkansas Court of Appeals must follow the precedent set by the

Arkansas Supreme Court.” Homecare Pharmacy, Inc. v. Douglas, No. CA 00-196, 2000 WL
1683438, at *3 (Ark. Ct. App. Nov. 8, 2000). The court of appeals “must follow the

precedent set by the supreme court and are powerless to overrule its decisions. Rice v.

Ragsdale, 104 Ark. App. 364, 292 S.W.3d 856 (2009); Breckenridge v. Ashley, 55 Ark. App.
242, 934 S.W.2d 536 (1996).” Watkins v. Ark. Elder Outreach of Little Rock, Inc., 2012 Ark.

App. 301, at 8, 420 S.W.3d 477, 483. Therefore, the Stephens opinion has no precedential

value in this case. Second, asserting that Stephens or a holding in this case should only be

applied prospectively is, at best, weak. Our holding today, as in Stephens, simply interprets

our existing laws and does not announce a new rule. Here, from the discussion above, it is

clear that none of the statutes were “new” laws and none of the case law is “new.” Simply

put, we have interpreted statutes and applied holdings from our case law that were part of our

law when DeSoto filed its petitions of appeal in circuit court. Therefore, we decline DeSoto’s

invitation to declare that our holding today has only prospective application. We also note


                                                11
                                     Cite as 2017 Ark. 326

that in August 2017, the General Assembly expressly added the following language to Ark.

Code Ann. Section 26-27-317:

       (e)(1) The county equalization board shall decide the merits of an adjustment of
       assessment application and notify the property owner of its decision in writing at least
       ten (10) business days after the hearing.

       2) The county equalization board’s notification shall include:

       ....

               (D) A statement that a petition filed in county court for a hearing on behalf of
               a corporation, limited liability company, or other business entity shall be signed
               and filed by an attorney licensed to practice law in Arkansas.

Accordingly, prospectively, it is clear what the law requires.

       Finally, as we have explained in previous opinions, “while we too disfavor dismissing

actions on technical grounds, this court must remain cognizant of our duty to protect the

interests of the public through the regulation of the practice of law. The power to regulate

and define the practice of law is a prerogative of the judicial department as one of the divisions

of government. See Wilson v. Neal, 341 Ark. 282, 16 S.W.3d 228 (2000), cert. denied, 532 U.S.
919, 121 S. Ct. 1355, 149 L. Ed. 2d 285 (2001); Weems v. Supreme Ct. Comm. on Prof. Conduct,

257 Ark. 673, 523 S.W.2d 900, reh’g denied, 257 Ark. 685, 523 S.W.2d 900 (1975).

Amendment 28 to the Arkansas Constitution specifically details our duty in this regard and

states: ‘The Supreme Court shall make rules regulating the practice of law and the professional

conduct of attorneys at law.’ This court accepted the responsibility assigned to it by the

constitution and set the standards high in order to protect the public, as well as the integrity

of the legal profession. Wilson, 341 Ark. 282, 16 S.W.3d 228. In light of our duty to ensure


                                               12
                                     Cite as 2017 Ark. 326

that parties are represented by people knowledgeable and trained in the law, we cannot say

that the unauthorized practice of law simply results in an amendable defect. Where a party not

licensed to practice law in this state attempts to represent the interests of others by submitting

himself or herself to jurisdiction of a court, those actions such as the filing of pleadings, are

rendered a nullity.” Davenport, 348 Ark. at 160, 72 S.W.3d at 93–94. Accordingly, we affirm

the circuit court.

       Affirmed.

       HART, J., dissents.

       JOSEPHINE LINKER HART, Justice, dissenting. While I recognize that this court’s

assertion of its authority and obligation to control the practice of law that is founded in our

state constitution, I do not subscribe to the proposition that the facts of this case support the

application of that authority.

       Recognizing the absolute truth that the power to tax is the power to destroy, I confess

my concern that a corporate taxpayer must hire an attorney to appear before a county court

presided over by a nonattorney county judge to contest the accuracy of the ad valorem tax

assessment placed on its property by the tax assessor, a county official. This requirement to

hire a lawyer gives the county assessor a great advantage and serves as a bar to the less

financially affluent corporation’s ability to access the procedures for equalization of the tax

assessment. This is a denial of the taxpayer’s right of access to the tax-equalization process.

       Access of any taxpayer to the equalization process is provided in Arkansas Code

Annotated section 26-27-318(a)(1), which states in part that “ any property owner who may


                                               13
                                    Cite as 2017 Ark. 326

feel aggrieved at the actions of the County Equalization Board may appeal from the action of

the County Equalization Board to the county court by filing a petition of appeal with the

clerk of the county court.” Based on this statute, an appeal by any property owner is clearly

authorized. The question presented here is where in the appeal process can the legislature or

this court require any entity other than an individual to hire a licensed attorney to pursue its

claim that the county’s tax assessment on its property is unequal or greater than the assessment

on taxpayers owning similar or like property.

       The prohibition against corporations and other entities appearing by their officers or

employees is codified by our legislature and is deeply rooted in our jurisprudence. Both the

legislature and the courts put stringent prohibitions on corporations who are required or who

desire to access judicial forums. Ark. Code Ann. § 16-22-211 (Repl. 1999). “It shall be

unlawful for any corporation or voluntary association to practice or appear as an attorney at

law for any person in any court in this state or before any judicial body.” Ark. Code Ann.

§ 16-22-211(a). As noted by the majority, the constitution in 1938 granted the supreme court

the authority to make rules regulating the practice of law. As recent as 2008, this court in

Preston v. Sloops, 373 Ark. 591, 594, 285 S.W.3d 606, 609, opined that “control of lawyers

is in the exclusive control of this court.” This court’s authority to control the practice of law

is well established, even so, the authority of this court has its limits. In my view, before the

court identifies an act as a practice of law, it must first determine whether the forum in which

the act occurred was in fact a judicial forum.

       To clarify, the factual basis for this appeal commenced when the Faulkner County Tax


                                               14
                                     Cite as 2017 Ark. 326

Assessor assessed personal property located in Faulkner County and owned by DeSoto

Gathering, an LLC. DeSoto Gathering disagreed with the valuation and subsequent ad

valorem tax assessment. A nonlawyer employee of DeSoto Gathering, Murray Williams, filed

on DeSoto’s behalf a petition to appeal the assessment to the Faulkner County Equalization

Board. Following an adverse decision by that board, the employee sought an appeal to the

county court and filed with the county court clerk a petition for appeal. It is the filing of this

petition with the county clerk seeking an appeal to the county court that is the gravamen of

this controversy. After DeSoto’s employee filed the petition to appeal, an attorney hired by

DeSoto filed an amended petition with the county clerk. Thereafter, the county judge

rendered his decision affirming the equalization board’s decision. The attorney for DeSoto

sought an appeal of the county judge’s decision in circuit court.

       The only guidance provided to a taxpayer in this appeal process is found in section

26-27-318 and Arkansas District Court Rule 9. As previously noted, that statute allows a

property owner who feels aggrieved at the action of the county equalization board an appeal

to the county court. Additionally, on appeal, any property owner must appeal to the

equalization board before filing a petition to appeal to the county court; further, the statute

provides that upon an appeal, any property owner in the county may appear and be heard in

support of, or in opposition to, the appeal. Id.

       Also, the statute establishes that the county court shall have no jurisdiction to hear the

appeal unless the county clerk shall have first given notice of the appeal by publication by

inserting not less than one week prior to the date fixed for the hearing of the appeal in a daily


                                               15
                                    Cite as 2017 Ark. 326

or weekly newspaper published and having a bona fide general circulation in the county or

in any county in which no daily or weekly newspaper is published, by posting a notice at the

courthouse and in four other conspicuous places in the county seat of the county for a period

of not less than one week before the date fixed for the hearing of the appeal. Id. This public

notice giving property owners an opportunity to impact the equalization process removes any

doubt that the hearing to be held at the county court falls far short of being a judicial

proceeding but does establish the requirement to qualify a public forum. The very fact that

a public notice is required before the county court can address an issue of equalization of taxes

also supports a finding that this hearing is a public forum. That being so, an appearance by a

corporate taxpayer need not be preceeded by hiring a lawyer to facilitate the hearing by filing

a notice of appeal or the taxpayer’s appearance at that hearing.

       There is nothing in section 26-27-318 that puts a corporate taxpayer on notice that an

appeal of the equalization board’s decision to the county court was not available to it unless

it hired an attorney to make the claim. However, the law is clear that a taxpayer must exhaust

its remedy of an appeal to the county court before it may appeal to the circuit court. See Ark.

Code Ann. § 26-27-318(2)(B). That statute also provides for public notice of the proceeding

in the county court and further, that statute provides that “any property owner in the county

may appear at the hearing and be heard in support of or in opposition to the appeal.” Thus,

an officer of another corporation owning similar equipment could respond to that notice and

provide information for consideration of the county judge.

       Article seven, section 28 of the Arkansas Constitution and section 26-27-318 clearly


                                               16
                                     Cite as 2017 Ark. 326

authorize the county judge to determine the nature of the forum for an appeal in a county tax

matter. Because the county judge, by our state constitution, has exclusive jurisdiction in ad

valorem tax matters, his decision on whether the county court proceeding is a public forum

or a judicial forum cannot be reviewed or altered by the circuit court. The actions taken by

the county judge clearly manifest that this meeting was not a judicial proceeding. The

administrative nature of the forum was clearly manifested by the county judge in a letter he

wrote that established the guidelines for the hearing. In that letter he stated that personal

attendance was not required and that unsworn statements would be accepted and read at the

proceeding.

       At best, this was an administrative proceeding and could have easily been considered

a political forum regarding the assessment of taxes. But in no event could it be a judicial

forum where the evidence consisted of unsworn statements made by persons not in attendance

and where the court invited the public to speak for or against the tax. Because it is not a

judicial proceeding, there is no basis to prevent an employee or an officer of the corporation

from participating in the process.

       Under the facts of this case, the appeal to the circuit court for DeSoto Gathering was

effected by an attorney at law and followed the procedures set forth in Arkansas District Court

Rule 9 that govern appeals to the circuit court. Rule 9 states:

       A party may take an appeal from the final judgment of a county court by filing a notice
       of appeal with the clerk of the circuit court having jurisdiction over the matter within
       thirty (30) days from the date that the county court filed its order with the county
       clerk. A certified copy of the county court’s final judgment must be attached to the
       notice of appeal.


                                              17
                                     Cite as 2017 Ark. 326

       Additionally, the special provisions in Rule 9(c)(4) concerning appeals from county

court to circuit court provide in pertinent part: “The Arkansas Rules of Civil Procedure shall

govern all the circuit court proceedings on appeal of a district court judgment as if the case

had been filed originally in circuit court.” Thus, once the judgment has been filed the circuit

court has jurisdiction to hear a claim of unequal taxation as a new case as if it had been

originally filed in the circuit court. It is not a review of the county court proceedings but

instead is a new case. It is not the duty or the right of the circuit court to look behind the

judgment of the county court to determine whether the county judge followed the law in his

proceedings. Any attack on the county court’s order by the circuit court is a collateral attack

and is outside the circuit court’s mandate to hear a case as if it had been originally filed in the

circuit court

       In this appeal process, the exclusive jurisdiction of an ad valorem tax matter lies with

the county judge and, thus, the issue of nonlawyer representation at the county court level

is an issue that should be first presented to the county court. The failure of the assessor to raise

the issue in that proceeding prevents them from bringing that issue before the circuit court.

       Once the case was lodged in the circuit court the assessor sought to prevent a new trial

in a judicial setting claiming that the county court erred by allowing a nonlawyer to initiate

an appeal from the equalization board to the county court. The county court has the exclusive

jurisdiction over ad valorem tax issues by state constitution. The failure of the assessor to

bring the issue in that court is a bar preventing them and the circuit court from removing

jurisdiction of ad valorem tax matters from the county court. I would reverse.

       I dissent.
       Elias, Books, Brown & Nelson, P.C., by: William K. Elias, for appellants.
       David Hogue; and Taylor & Taylor Law Firm, P.A., by: Andrew M. Taylor and Tasha C.
Taylor, for appellees.
                                                18